By Judge Herbert C. Gill, Jr.
The parties were before the Court on December 6,1995, on Defendant’s motion for a declaratory judgment on the issue of whether funds withdrawn from Defendant’s Individual Retirement Account (IRA) would be income for the purpose of determining child support. The funds were transferred to the IRA from the Defendant’s pension and profit-sharing plan as part of the property settlement.
After consideration of the evidence presented ore terms, the Court is of the opinion that the issue is appropriate for declaratory judgment under Virginia Code § 8.01-184. The Court is of the opinion that such a withdrawal would fall within the definition of income under Virginia Code § 20408.2(C). The Court will not, however, consider any question of deviation from the current support amounts should such withdrawal take place, finding that issue to be inappropriate for declaratory judgment.